Case 1:18-cV-06626-R.]S Document 37 Filed 10/03/18 Page 1 of 3

UNITED STATES DISTR]CT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ACTAVA TV, TNC. et al.,

-V_ No. 13-¢v-6626 (RJs)
JoiNT sTocK coMPANY _ORDER
“CHANNEL oNE RUssIA
WoRLDWlDE” er az.,

Defendants.

 

 

RICHARD J. SULLIVAN, District Judge:

Plaintiffs Actava TV, Inc., Master Call Communications, Inc., Master Call Corporation, and
Rouslan Tsoutiev initiated this action by filing a complaint on July 23, 2018. (Doc. No. l.) On
August lO, 2018, Plaintiffs moved for leave to serve Defendants, which are apparently Russian
Companies that are headquartered in Russia and which maintain no presence in the United States,
through an attorney, Raymond Dowd, who represents Defendants in another action pending in this
District. (Doc. No. 10.) The Court granted Plaintiffs’ motion on September 4, 2018 (Doc. No. 15),
and the next day, Plaintiffs filed affidavits attesting that they had effected service on Defendants via
l\/Ir. Dowd (Doc. No. 16). Accordingly, Defendants’ deadline to answer or otherwise respond to the
complaint was September 26, 201 8.

On September 26, 20]8, Mr. Dowd and two other attorneys from his firm, Dunnington
Bartholow & Miller, LLP, filed notices of appearance on behalf of two Def`endants - Closed Joint
Stock Company “New Channel” and Joint Stock Company “Channel One Russia Worldwide.” (Doc.
Nos. 18_20.) That same day, those two defendants filed a pre-motion letter regarding their
contemplated motion to dismiss Plaintiffs’ complaint (Doc. No. 21.) The letter reflects that Mr.

Dowd “expect[ed] to be retained” by the remaining Defendants “within the next week and that these

Case 1:18-cV-06626-R.]S Document 37 Filed 10/03/18 Page 2 of 3

Defendants will wish to join in the motion.” (Id. at l n.l.) The Court scheduled a pre-motion
conference for October 26, 2018 regarding the contemplated motion. (Doc. No. 35.) However, the
remaining Defendants did not appear on September 26, 2018, join in the letter on that date, or file
their own letter(s), and thus are technically in default.

On October l, 2018, Plaintiffs sought a Clerk’s Certificate of Default as to the Defendants
other than New Channel and Channel One Russia Worldwide. (Doc. Nos. 23-24.) The Clerk of
Court issued a Certificate of Default the same day. (Doc. No. 25.) Then, shortly after that Certificate
of Def`ault was issued, Defendants Closed Joint Stocl< Company “CTC Network,” Closed Joint Stock
Company “TV DARIAL,” and Limited Liability Company “Rain TV-Channel” appeared in this
action (Doc. Nos. 26-28) and sought leave to join in the September 26, 2018 pre-motion letter (Doc.
No. 29). The three newly-appearing Defendants and the two Defendants also sought leave to vacate
the Clerk’s Cel‘tificate cf Default. (Id.)

The last Def`endant, Limited Liability Company “`Comedy TV,” appeared on October 2, 2018
(Doc. Nos. 31¢33) and also sought leave to join in the Septeinber 26, 2018 pre~motion letter and the
October 1, 2018 request to vacate the Certificate of Default. (Doc. No. 34.)

Later on October 2, 2018, Plaintiffs responded to the requests made by CTC Network, TV
DARlAL, Rain TV-Channel, and Comedy TV to join in the September 26, 2018 pre-motion letter
and to vacate the Clerl<’s Certificate of Default. (Doc. No. 36.) Plaintiffs argue that because “[f]our
Of`the Six defendants” - those Other than New Channel and Channel One Russia Worldwide - were
served with this action and “failed to advance any arguments in [the] September 26, 2018 letter,
appear[,] or even request an extension until after the [Certificate of Default] issued . . . their default
was willf`ul.” (Ia'.) Plaintiffs state that because of this willful default, and because they were forced

to “pursue and obtain a Default in order to advance the case,” they L‘object to the Court vacating the

Case 1:18-cV-06626-R.]S Document 37 Filed 10/03/18 Page 3 of 3

Default absent an award to [Plaintiffs] of reasonable attorneys’ fees incurred in obtaining it, to offset
their inconvenience and expense in applying for it.” (Id.)

Because all Defendants have now appeared and have joined in the Septernber 26, 2018 pre-
motion letter, and in light of the Second Circuit’s “oft-stated preference for resolving disputes on the
merits,” Sea Hope Naviga¢‘ion Inc. v. Novel Commodities, 978 F. Supp. 2d 333, 337 (S.D.N.Y. 2013),
IT IS HEREBY ORDERED that the Clerk’s Certificate of Default entered as to Defendants CTC
Network, TV DARIAL, Rain TV»Channel, and Comedy TV is VACATED. IT IS FURTHER
ORDERED that those Defendants are deemed to have joined in the September 26, 2018 pre*motion
letter, and that all parties should be prepared to discuss that pre-motion letter at the conference to be
held in this case on October 26, 2018 at 2:00 p.m. in Courtroom 905 of the Thurgood Marshall United
States Courthouse, 40 Foley Square, New York, New York. At the conference the parties shall also
be prepared to discuss Plaintiffs’ entitlement to the attorneys’ fees and costs incurred in obtaining the
Clerk’s Certificate of Default.

SO ORDERED.

Dated: October 3, 2018
New York, New York

RICHARD J. SULLIVAN
UNITED STATES DlS'l`RlCT JUDGE

